Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169772 Public Service Company of Colorado (a Colorado corporation) $250,000,000 4.75% FIRST MORTGAGE BONDS, SERIES NO. 22 DUE 2041 Issuer: Public Service Company of Colorado (a Colorado corporation) Issue Format: SEC Registered Expected Ratings*: A2/A/A (Moody’s/Standard & Poor’s/Fitch) Security Type: First Mortgage Bonds Principal Amount: Pricing Date: August 2, 2011 Settlement Date: August 9, 2011 (T+5) Maturity Date: August 15, 2041 Interest Payment Dates: Each February 15 and August 15, commencing February 15, 2012 Reference Benchmark: 4.75% due February 15, 2041 Benchmark Price: 113-01 Benchmark Yield: 3.994% Re-offer Spread: +78 bps Re-offer Yield: 4.774% Coupon: 4.75% Issue Price to Public: 99.618% Make-Whole Call: Prior to February 15, 2041, T+15 bps Par Call: On or after February 15, 2041 CUSIP: 744448CE9 Minimum Denominations: Joint Book-Running Managers: BNP Paribas Securities Corp. Credit Suisse Securities (USA) LLC Mizuho Securities USA Inc. *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling BNP Paribas Securities Corp., toll free at 1-800-854-5674, Credit Suisse Securities (USA) LLC, toll free at 1-800-221-1037 or Mizuho Securities USA Inc., toll free at 1-866-271-7403.
